Citation Nr: 0713264	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of medial and lateral meniscectomies of the left 
knee (left knee disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 25, 1973, to June 
6, 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in 
August 2004.  A videoconference hearing with the undersigned 
was conducted in October 2004.  At that hearing, the veteran 
stated that he only wanted to appeal the issue of service 
connection for a left knee disability.  


FINDINGS OF FACT

1.  A left knee disability manifested by ligament surgery 
preexisted the veteran's enlistment into service.

2.  The veteran's preexisting left knee disability is shown 
to have increased in severity beyond the natural progression 
of the disorder in service.


CONCLUSION OF LAW

The veteran's preexisting left knee disability was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, 19 vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  

B.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 1111.  
Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

The presumption of soundness as to the veteran's left knee 
has been rebutted by the clinical finding of an excision of 
the medial and later menesci of the left knee when the 
veteran was examined prior to service in March and May 1973.  
Moreover, clear and unmistakable evidence, in the form of 
numerous private medical records from 1987 to the present, 
indicate that he underwent left knee surgery for ligament 
damage prior to service.  The veteran does not dispute this.  
However, his preexisting left knee disability was permanently 
worsened when he fell during swimming training in service.  
He notes he has undergone several procedures on his left knee 
since 1997, and his medical records support this contention.  

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder.  See 38 U.S.C.A. § 
1153.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
This means the base line to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The veteran's left knee condition did undergo a permanent 
increase in severity during service.  The entrance 
examination reports noted the previous surgery, and found the 
condition "not considered disqualifying."  His service 
medical records indicate that he complained of left knee pain 
in May 1973, and a Medical Board found that the veteran was 
not fit for service shortly thereafter.  In addition, in 
letters dated in 2004, his physician Jack E. McHenry II, 
M.D., stated that his preexisting left knee disability was 
aggravated in a fall in service.  

The evidence did not address whether any increase in severity 
of the left knee condition during service represented a 
natural progression of the disease.  The presumption of 
aggravation may only be rebutted if "there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 C.F.R. § 3.306(a) (emphasis 
added).

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome.  The Medical Board's 
finding that the veteran's condition existed prior to service 
and was not aggravated by service, without any explanation 
for this finding, does not rise to the level of clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  In the absence of medical evidence that the 
increase in disability represented a natural progression of 
the disease, and given evidence that the underlying condition 
permanently worsened during service as demonstrated by his 
being found unfit for service, the presumption of aggravation 
of the preexisting disorder is not rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306 (2004); VAOPGCPREC 3-03; Wagner v. Principi, No. 02-
7347 (Fed. Cir. June 1, 2004).

There is no clear and unmistakable evidence of record to 
rebut the presumption that the increase in the veteran's 
complaints and symptoms documented in service represented an 
aggravation of his preexisting left knee condition.  As such, 
service connection for a left knee disability based on 
aggravation is warranted.  

ORDER

Service connection for a left knee disability based on 
aggravation is granted.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


